DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-5, 8, 10, 12-20 have been amended.  Claims 1-20 are currently pending and Examiner’s response to Applicant’s amendment and arguments have been addressed at the end of this Final Office Action.

Objections
The following is objected to for the following informalities:  Claims 1, 8 and 16 recite a plurality of personal attributes, however the amended limitation recites “the plurality of personality attributes” which correction is requested.

Priority
The present application claims the benefit of U.S. Provisional Patent Application No. 62/846,373 filed 5/10/2019 and 62/904,145 filed 09/23/2019.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  However, Applicant has not properly complied with one or more conditions for receiving the benefit of the earlier filing date of Provisional Application No. 62/846,373 (filed 5/10/2019), as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent/provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of provisional application no. 62/846,373 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application.  There is no support in the provisional recited above, because there is nothing in the provisional recited above that refers to all of the claimed features nor how the claimed method and system is actually carried out as specifically claimed in the current application for independent claims 1, 8, and 16, and their respective dependent claims.  The ‘373 provisional contains result-oriented language in a 4-page summary format, whereas the current application is 32 pages long.  For example, the provisional fails to sufficient disclosure for generating a content score for the job candidate based on the content and a personality attribute, nor any sufficient disclosure for the step of applying the content and the personality attribute to any machine learning models to generate the content score, in combination with the additional claimed features of independent claims 1, 8 and 16.  
For the aforementioned reasons above, Applicants do not receive the benefit of claiming the earlier filing date of filed 5/10/2019 for claims 1-20 of this application, and their respective dependent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c). 
 Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claim 1 is directed toward a system (machine), claim 8 is directed toward a method (process), and claim 16 is directed to non-transitory processor-readable storage medium (manufacture), therefore claims 1-20 all fall within one of the four statutory categories.  

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 8 and 16 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1 (Claims 8 & 16).  An augmented recruitment system [claim 1], method [claim 8] and non-transitory processor-readable storage medium [claim 16] comprising:
a database configured to store a plurality of digital employee/candidate-personality profiles for a plurality of job candidates; 
an output interface configured to display a graphical user interface to a target job candidate/employee; and 
a processor configured to execute computer instructions to: 
present, via the graphical user interface and to the target job candidate/employee, a plurality of personal attributes; 
receive, via the graphical user interface and from the target job candidate/employee, content for each corresponding attribute of the plurality of personal attributes, wherein each received content represents a personality of the target job candidate/employee for the corresponding attribute, and wherein the content includes one or more of: visual content, audio content and textual content;
[claim 8: receiving, via the graphical user interface and from the target employee, team information associated with the target employee]
generate at least one content score for the target job candidate/employee based on the content and a personality attribute of the plurality of personality attributes by applying the content and the personality attribute to a machine learning model trained to generate a content score based on content and a personality attribute;
generate a digital employee/candidate-personality profile for the target job employee/candidate based on the received content for each of the plurality of personal attributes, and the generated at least one content score;
 [claim 8: generate a digital team-personality profile for the team based on the received content for each of the plurality of personal attributes and the received team information, and presenting the digital team-personality profile to a user]; 
store the digital candidate-personality profile for the target job candidate with the plurality of digital candidate-personality profiles in the database;
[claim 16: employing at least one data analytics mechanism to correlate the plurality of digital candidate-personality profiles, and presenting results from the at least one data analytics mechanisms to a user].

As the underlined claim limitations above demonstrate, independent claims 1, 8 and 16 are directed to the abstract idea of determining personality information of job candidate/employee by gathering personality information and content from each candidate/employee to rank/score the candidates/employees and providing a personality profile analysis based on the gathered candidate/employee information.  Independent claim 8 recites the same abstract idea of claim 1, with the additional steps of collectively gathering team information and determining a team personality profile based on each team member personality attributes.  Independent claim 16 recites the same abstract idea of claim 1, with the additional step of employing data analysis to correlate the plurality of personality profiles, and presenting results to a user.
The Specification emphasizes that the claimed invention is directed to “methods for connecting people and organizations based on content, soft skills, and expressive thoughts” (Specification; pg. 1) and “there is a need to provide improved systems and methods for connecting people and organizations, such as candidates and employers, in a way that provides significantly better matches” which pertain to improved recruitment of job candidates by considering personality traits or soft skills.  In other words, the Applicant’s invention is improving the business of recruitment by evaluating candidate personality traits and soft skills for recruitment purposes.  Consistent with the Specification, the recited limitations above fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since the recited steps relate to managing personal behavior/relationships or interactions between a potential job candidate or employee and employer and following rules and instructions to determine personality profiles.  See MPEP §2106.04(a)(2)(II).
Alternatively, the recited limitations could be considered as a mental process abstract idea category as they relate to gathering and analyzing information based on observation, evaluation, judgement and opinion.  For example, the step of presenting to the candidate/employee can be accomplished by a recruiter or manager that presents to a candidate/employee, either verbally or writing down with the aid of pen & paper, a plurality of personality questions.  The step of receiving from the candidate/employee content/answers for the plurality of questions, wherein the content includes visual/audio/textual content, can be accomplished by the candidate/employee providing content for an in-person interview visually with facial expressions, verbally by speech, or textually by writing down answers or responses to questions that a recruiter or manager is asking regarding their personality traits, and the recruiter can be observing, either by hearing the content/answers, or reading/writing down the received answers from the candidate/employee via pen & paper.  Furthermore, the step of generating a score for the employee/candidate, generating a personality for the candidate/employee and team  based on the received content, and employing analysis to correlate the plurality of candidates/employees and presenting results, can certainly be accomplished by the recruiter/manager based on observation and forming a judgement or opinion about each candidate’s personality profile based on the given answers to judge or form an opinion of what type of personality traits/profile the candidate/employee and team possesses based on the given content/answers, indeed by applying evaluation, judgement and opinion about the candidates/employees/team, which pertains to a mental process abstract idea category.
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.  
Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).  
The claimed steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper since the recruiter/manager evaluating the candidate/employee and team could certainly present a plurality of personal attributes or questions to a candidate or employees of a team, receive content or answers from the candidate/employees of the team, determine a score and generate a personality profile of the candidate and/or team, employ analysis to correlate the plurality of candidate profiles and present results based on the analysis, as required by the claims, by applying human observation, evaluation, judgement and/or opinion, thus the recited steps fall within the mental process abstract idea category.
Dependent claims 2-7, 9-15, 17-20, merely reiterate the same abstract ideas with further embellishments, such as receive visual content, textual content, audio content that is representative of the target job candidate’s affinity for a select attribute, present a plurality of content options, a visual content selection, associated with a select attribute of the plurality of attributes, receive a job application for a job posting, augment the job application to include the candidate-personality profile for the target job candidate; and forward the augmented job application to the target organization. For example, dependent claim 7 reiterates the same abstract ideas including, querying stored information to determine if the candidate already as an associated personality profile, if not, presenting the plurality of attributes to the candidate and enhancing or augmenting the job application to include the candidate-personality profile for the target job candidate, which is nonetheless directed toward fundamentally the same abstract ideas as indicated above.   Dependent claims 9-11, merely reiterate the same abstract ideas with further embellishments for receiving and analyzing team information, such as, generating and presenting a metric among the plurality of employees of a team based on the team-personality profile, identifying correlations between team members based on a comparison of attribute content provided by each team member, and receiving a role of the target employee and an identifier of the team associated with the target employee, which is nonetheless directed toward fundamentally the same abstract ideas as indicated above, for independent claims 1, 8 and 16.    

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-20 fail to integrate the abstract idea into a practical application.  Claims 1, 8 and 16 include the following [underlined] identified additional elements which do not amount to a practical application:
Claim 1 (Claims 8 & 16).  An augmented recruitment [system] [claim 1], method [claim 8] [operating a computer system] comprising and [non-transitory processor-readable storage medium] [claim 16] that stores [computer instructions that when executed by at least one processor, cause the at least one processor] to:
[a database configured to store a plurality of digital employee/candidate-personality profiles for a plurality of job candidates]; 
[an output interface configured to display a graphical user interface to a target job candidate/employee]; and 
[a processor configured to execute computer instructions] to: 
present, [via the graphical user interface] and to the target job candidate/employee, a plurality of personal attributes; 
receive, [via the graphical user interface] and from the target job candidate/employee, content for each corresponding attribute of the plurality of personal attributes, wherein each received content represents the target job employee/candidate's personality for the corresponding attribute;
[claim 8: receiving, [via the graphical user interface] and from the target employee, team information associated with the target employee];
generate at least one content score for the target job candidate/employee based on the content and a personality attribute of the plurality of personality attributes by applying the content and the personality attribute to [a machine learning model trained] to generate a content score based on content and a personality attribute;
generate a [digital] employee/candidate-personality profile for the target job employee/candidate [claim 8: and [digital] team-personality profile for the team] based on the received content for each of the plurality of personal attributes [claim 8: and the received team information, and presenting the [digital] team-personality profile to a user]; 
[store the digital candidate-personality profile for the target job candidate with the plurality of digital candidate-personality profiles in the database];
[claim 16: employing at least one data analytics mechanism to correlate the plurality of [digital] candidate-personality profiles, and presenting results from the at least one data analytics mechanisms to a user].

The underlined additional elements of the limitations recited above in independent claims 1, 8 and 16 merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the computer require any specialized computer hardware or particular machine, or invoke any inventive programming. The claimed invention entails using “well-known structures associated with computer systems, server computers, and/or communications networks have not been shown or described in detail to avoid unnecessarily obscuring descriptions of the implementations” (Specification; pg. 3) to implement the claimed features as indicated in the Specification.  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  
In this case, the claims merely involve automated steps recited above utilizing the additional elements at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e). Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098.  
At best, the additional elements executing the steps above merely pertain to using the computer a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
The additional element of applying machine learning, without any particularity, clearly lacks any of the inner-workings of the intelligence aspect of the machine learning model being applied to the content and attribute data. The Specification fails to clearly evidence, how the use of a machine learning or any type of AI deep learning is an actual technological improvement over, or differs from, the general concept of merely applying machine learning as a computational tool and generally link the use of the abstract idea to a particular technological environment (machine learning).  The claims are not rooted in machine learning technology, and the claims do not solve any technical problem that only arises in AI or machine learning technology. MPEP § 2106.05(a).  The mere use of “machine learning” fails to provide any practical application since applying it to content/attribute data in order to output a content score is not directed to any technical improvement of machine learning technology.  Even the Specification lacks any technical evidence or disclosure for implementing a specific machine learning model other than mentioning the use of the machine learning generically at a high-level of generality.  The use of the “machine learning” term being referred to does nothing more than generally links the abstract idea to a technological environment and merely applies machine learning as a tool to be implemented in a computer processing environment, without improving the computer or functionality of the computer nor machine learning technology.  
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)).  
Alternately, the steps above pertaining to storing, receiving and outputting information regarding candidates or employees of a team are considered to be mere data gathering and transmitting over a computer network, which is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and sending data by the computer is considered one of the most basic functions of a computer.  The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
Dependent claims 2-7, 9-15, and 17-20 merely reiterate the same abstract ideas of independent claims 1, 8 and 16 as recited above, with further embellishments, using the same additional elements as recited above, without imposing any meaningful limits or any practical application. 
Therefore, the considered additional elements of the claims both individually and even as an ordered combination, fail to integrate the abstract ideas into any practical application since the functions performed by the computer system at each step of the process are purely generically implemented.  Each step of the claimed method does no more than require a generic computer to perform a generic computer function. Thus, the claimed elements have not been shown to integrate the judicial exception into a practical application. 

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-20 do not amount to significantly more than the abstract idea.  The additional elements recited above under the practical application analysis are also insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
The mere use of machine learning fails to provide any practical application since applying it to content/attribute data in order to output a content score is not directed to any technical improvement of machine learning technology.  Even the Specification lacks any technical evidence or disclosure for implementing a specific machine learning model other than mentioning the use of the machine learning generically at a high-level of generality.  The use of the “machine learning” term being referred to does nothing more than generally links the abstract idea to a technological environment and merely applies machine learning as a tool to be implemented in a computer processing environment, without improving the computer or functionality of the computer nor machine learning technology, thus fails to provide significantly more.
Additionally, re-evaluating the insignificant steps of receiving, storing and outputting information regarding candidates or employees of a team as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Additionally, the Specification describes the additional computer system in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components.  The functions performed by the claimed generic computer and/or processor, computer program product and computer system are purely conventional. The claimed generic elements individually operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of receiving data, determining data, generating data in response to the determining, and communicating data based on the results of the determinations. The Specification merely characterizes generically using “well-known structures associated with computer systems, server computers, and/or communications networks have not been shown or described in detail to avoid unnecessarily obscuring descriptions of the implementations” (Specification; pg. 3) to implement the claimed features as indicated in the Specification.  and Fig, 12 (describing generic computer components such as a processor, and memory and input/output components).  See also Elec. Power Grp., 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
Dependent claims 2-7, 9-15, 17-20 merely reiterate the same abstract ideas with further embellishments, such as receive visual content, textual content, audio content that is representative of the target job candidate’s affinity for a select attribute, present a plurality of content options, a visual content selection, associated with a select attribute of the plurality of attributes, receive a job application for a job posting, augment the job application to include the candidate-personality profile for the target job candidate; and forward the augmented job application to the target organization, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above, for independent claims 1, 8 and 16.  
Considered as a combination, the additional elements add nothing that is not already present when the steps are considered separately. The sequence of presenting data, receiving data, generating data and storing data, is equally generic and conventional or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claimed elements, both individually and as an ordered combination, it has been determined that the claimed invention as a whole, is not enough to transform the abstract idea into a patent-eligible invention since claims 1-20 fail to amount to any practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 5-6, 16-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over BANERJEE (U.S. 2012/0185777) in view of GOMEZ (US  2018/0108084).
Regarding Claims 1 & 16,
	Banerjee discloses:
An augmented recruitment system [claim 1] (Abstract, [0001-0004] Personality Profiling in the field of employee recruitment, and Fig. 1; System 100) and non-transitory processor-readable storage medium [claim 16] ([0059-0060] Computer program product and claim 41) that stores computer instructions that when executed by at least one processor, cause the at least one processor to ([0027] The system and programmed components 102, 104, 106 implemented by any suitable hardware, including a processor) comprising:
a database configured to store a plurality of digital candidate-personality profiles for a plurality of job candidates (Fig. 1; Database 108, [0030] In an embodiment, job listing creation enables a potential candidate to connect to the system 100 in order to apply for the job and provide a self-review (candidate personality profile),.  The reviewer or self-reviewer (candidate) then creates a personality profile. The information provided by the reviewers or self-reviewers is stored in the database 108, for subsequent processing, [0035] In step s206, the reviewer or self-reviewer (candidate) creates a personality profile. The reviewer or self-reviewer (candidate) selects the top five personality characteristics. This completes the review or self-review and, in step S214, the data (personality profile) is stored in database, [0052] Alternately, if there is a user already registered on system 100 that is a suitable candidate (such as an existing employee), the personality profile for that individual can be retrieved, Fig. 13 and [0055] Comparing multiple profiles/users, Figs. 4A-4B and [0042] The “self-review” graphic indicates for each individual 434, 436, the value for the personality characteristic based on the user's review of themselves, see also [0025], [0027], [0044]); 
an output interface configured to display a graphical user interface to a target job candidate ([0028] The client terminals can include a web browser, [0029] The presentation application 102 which is part of the System 100 provides a graphical user interface  which can be used by an employer or potential candidate using client terminal 114, [0030] Enabling a potential candidate to connect to the system 100 in order to apply for the job and provide a self-review, [0036] FIG. 3 illustrates a screen 300 of a graphical user interface (GUI) provided by the personality profiling system for creating a personality profile. The GUI can be in the form of an interactive web site) and a processor configured to execute computer instructions to: ([0027] The system and programmed components 102, 104, 106 implemented by any suitable hardware, including a processor):
[claim 16] generate a plurality of digital candidate-personality profiles for a plurality of job candidates, wherein each digital candidate-personality profile is generated ([0030] In an embodiment, job listing creation enables a potential candidate to connect to the system 100 in order to apply for the job and provide a self-review (candidate personality profile), and also enabling reviewers to connect to the system 100 in order to review a candidate.  The reviewer or self-reviewer (candidate) then creates a personality profile. The information provided by the reviewers or self-reviewers is stored in the database 108, Figs. 4A-B and [0042] The "self review" graphic (personality profile) indicates for each individual 434 and 436 the value for the personality characteristic based on the user's review of themselves, [0052] Alternately, if there is a user already registered on system 100 that is a suitable candidate (such as an existing employee), the personality profile for that individual can be retrieved, [0032] FIG. 2 shows an embodiment of a method of creating a personality profile for a person, [0055] FIG. 13 shows a screen 1300 of a display interface for displaying personality profiles, the profile of the benchmark job candidate 434 and the personality profiles of the prospective job candidates 433, 436, 437, 438, 439.  As before, , users can be added and selected/deselected using fields 1346, 1348 for comparing personality profiles as shown in Fig. 13, see also claims 15-16 reciting a first and second personality profiles compared to obtain an overall similarity score, including determining the differences between the first and second personality profiles, and Figs. 5-7) including:
present, via the graphical user interface and to the target job candidate, a plurality of attributes ([0036] As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics to select from, [0038] In Fig. 3 are the graphical elements 318, which enable selection of those personality characteristic considered to be highly ranked personality characteristics to be included in the top personality characteristics, for example, the "Top 5" tab 308 provides an indication of the personality characteristics selected by the user himself);
receive, via the graphical user interface and from the target job candidate, content for each corresponding attribute of the plurality of personal attributes, wherein each received content represents a personality of the target job candidate for the corresponding attribute, wherein the content includes one or more of: visual content, audio content and textual content ([0029] In order to identify candidates who appear to be suitable for a particular job that is being filled, the employer may wish to obtain information not only about the skills and qualifications of the potential candidates, but also about their personalities, the presentation application 102 which is part of the System 100 provides a graphical user interface  which can be used by an employer or potential candidate using client terminal, [0004] Personality profiles are defined by a plurality of data values. Each of data values represents a plurality of personality characteristics, [0035] In step S206, the reviewer creates a personality profile for the selected person or self. In general terms, the reviewer or self-reviewer selects personality characteristics. The reviewer also selects one or more top personality characteristics, for example Top 5 personality characteristics 308, wherein the content provided through the user interface encompasses visual 316 and textual content (user selecting the textual term as input), i.e., “strategic thinker”, “highly experimental”, as depicted in Fig. 3, see also Claim 22, [0030], [0036-0039] and Fig. 3 depicted below),

    PNG
    media_image1.png
    712
    703
    media_image1.png
    Greyscale


generate at least one content score for the target job candidate based on the content and a personality attribute of the plurality of personality attributes ([0004] Personality profiles are defined by a plurality of data values. Each of data values represents a plurality of personality characteristics. Data values of first and second ones of the personality profiles are processed to obtain an overall similarity score, by determining the differences between respective data values of the first and second personality profiles, [0044] In FIG. 6, an overall similarity score between user 434 and each of users 436, 437, 438 is shown in a screen 600 of the graphical user interface. Each of the graphical elements 630 comprise an icon 436, 437, 438, such as a use image, a bar graphic 631, and a similarity score 660. The users are shown according to how similar their personality profile is to that of the user 434, see also [0045-0048], and [0056]);
generate a digital candidate-personality profile for the target job candidate based on the received content for each of the plurality of personal attributes, and the generated at least one content score ([0030] The candidate can apply for the job, including creating a personality profile for himself (self-review 124), [0032] FIG. 2 shows an embodiment of a method of creating a personality profile for a person, encompassing both the self-review and the peer/colleague review, [0055] FIG. 13 shows a screen 1300 of a display interface for displaying personality profiles: the profile of the benchmark job candidate 434 and the personality profiles of the prospective job candidates 433, 436, 437, 438, 439, [0042] The "self review" graphic (personality profile) indicates for each individual 434, 436 the value for the personality characteristic based on the user's review of themselves, [0044] In FIG. 6, an overall similarity score between user 434 and each of users 436, 437, 438 is shown in a screen 600 of the graphical user interface. The users are shown according to how similar their personality profile is to that of the user 434, [0056] In FIG. 14, a screen 1400 of a graphical user interface showing the similarity score between the benchmark personality profile 434 and each of the potential candidates personality profiles, see also [0035-0039]);
store the digital candidate-personality profile for the target job candidate with the plurality of digital candidate-personality profiles in the database (Fig. 1; Database 108, [0055] FIG. 13 shows a screen 1300 of a display interface for comparing personality profiles of the prospective job candidates 433, 436, 437, 438, 439, [0030] In an embodiment, job listing creation enables a potential candidate to connect to the system 100 in order to apply for the job and provide a self-review (candidate personality profile), and also enabling reviewers to connect to the system 100 in order to review a candidate.  The reviewer or self-reviewer (candidate) then creates a personality profile. The information provided by the reviewers or self-reviewers is stored in the database 108, for subsequent processing, [0035] In step s206, the reviewer or self-reviewer (candidate) creates a personality profile. The reviewer or self-reviewer (candidate) selects the top five personality characteristics. This completes the review or self-review and, in step S214, the data (personality profile) is stored in database, see also [0042]),
[claim 16] employing at least one data analytics mechanism to correlate the plurality of digital candidate-personality profiles ([0025] The presentation application 102 can call upon, and interface with, the rules and algorithms module 104, which enables personality profiles to be compared, [0044] In FIG. 6, an overall similarity score between user 434 and each of users 436, 437, 438 is shown in a screen 600 of the graphical user interface. The users are shown according to how similar their personality profile is to that of the user 434, [0055] FIG. 13 shows a screen 1300 of a display interface for comparing personality profiles. The profiles comprise the profile of the benchmark job candidate 434 and the profiles of the prospective job candidates 433, 436, 437, 438, 439, see also [0046], [0063] comparing personality profiles having similar and/or different attributes, and also claims 15-16 reciting a first and second personality profiles compared to obtain an overall similarity score, including determining the differences between the first and second personality profiles, and Figs 5-7, 13-14); and presenting results from the at least one data analytics mechanisms to a user ([0054] An employer can view the information about the candidates that have applied for the job listing, as described with reference to FIGS. 13 and 14, [0044] In FIG. 6, an overall similarity score between user 434 and each of users 436, 437, 438 is shown in a screen 600 of the graphical user interface. The users are shown according to how similar their personality profile is to that of the user 434, [0056] In FIG. 14, a screen 1400 of a graphical user interface showing the similarity score between the benchmark personality profile 434 and each of the potential candidates personality profiles).

Although all of the limitations above are disclosed by Banerjee, including generating an overall score representing a personality assessment and similarity of personalities between users and the employer’s desired benchmark personality profile for one or more candidates based on the user content and personality characteristics ([0004], [0044-0048], [0056]), it may not explicitly specify applying the content and personality attributes to a machine learning model to generate the content score for the candidate based on the content and a personality attributes.
Nonetheless, GOMEZ in the same field of endeavor of assessing personalities of users to generate a score, discloses specifically:
generate at least one content score for the target job candidate based on the content and a personality attribute of the plurality of personality attributes by applying the content and the personality attribute to a machine learning model trained to generate a content score based on content and a personality attribute (Abstract; collecting applicant data pertaining to an application from an application, collecting textual information posted by the applicant from social media, automatically obtaining a personality profile of the applicant computed from the textual information, building a consolidated applicant profile by joining the personality profile and the applicant data, inputting the consolidated applicant profile which contains the personality profile information into a machine learning model to compute an approval score and outputting the approval score from the machine learning model, see also [0025]).
Thus, it would have been obvious to one of ordinary skill in the art to modify the scoring technique of Banerjee, with the use of machine learning to compute a score as taught by Gomez. 
One of ordinary skill in the art would have been motivated to include applying a machine learning model to more accurately predict the personality of the applicant and further “develop personality-based scoring systems” (Gomez; [0002]). 
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.

Regarding Claims 2 & 17,
Modified Banerjee discloses the augmented recruitment system of claim 1 and non-transitory processor-readable storage medium of claim 16, as recited above.  Banerjee further discloses: 
receive, for a select attribute of the plurality of personal attributes, visual content that is representative of an affinity of the target job candidate for the select attribute ([0029] In order to identify candidates who appear to be suitable for a particular job that is being filled, the employer may wish to obtain information not only about the skills and qualifications of the potential candidates, but also about their personalities, [0035] In step S206, the reviewer creates a personality profile for the selected person or self. In general terms, the reviewer or self-reviewer selects personality characteristics. The reviewer also selects one or more top personality characteristics, for example Top 5 personality characteristics 308, [0036] FIG. 3 illustrates a screen 300 of a graphical user interface (GUI) provided by the personality profiling system for creating a personality profile. The GUI can be in the form of an interactive web site, for example. The interface screen 300 comprises a set of tabs 302, 304, 306, 308, 310. As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics, [0063] An example of a screen 1600 showing how this can be implemented is shown in FIG. 16, and includes a set of text fields 1602 for allowing a user to enter the characteristics of their choice for an adjustable graphical element.  Screen 1600 (or another screen) may also allow a user to view characteristics suggested by another user and to vote for, or indicate their approval of, such user-suggested characteristics, and claims 1-2).

Regarding Claims 3 & 18,
Modified Banerjee discloses the augmented recruitment system of claim 1 and non-transitory processor-readable storage medium of claim 16, as recited above.  Banerjee further discloses: 
receive, for a select attribute of the plurality of personal attributes, textual content that is representative of an affinity of the target job candidate for the select attribute ([0035] In step S206, the reviewer creates a personality profile for the selected person or self. In general terms, the reviewer or self-reviewer selects personality characteristics. The reviewer also selects one or more top personality characteristics, for example Top 5 personality characteristics 308, [0036] FIG. 3 illustrates a screen 300 of a graphical user interface (GUI) provided by the personality profiling system for creating a personality profile. The GUI can be in the form of an interactive web site, for example. The interface screen 300 comprises a set of tabs 302, 304, 306, 308, 310. As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics, [0063] An example of a screen 1600 showing how this can be implemented is shown in FIG. 16, and includes a set of text fields 1602 for allowing a user to enter the characteristics of their choice for an adjustable graphical element).   

Regarding Claims 5 & 20,
Modified Banerjee discloses the augmented recruitment system of claim 1 and non-transitory processor-readable storage medium of claim 16, wherein the processor receives the content ([0035-0036]) as recited above. Banerjee further discloses:
present, via the graphical user interface and to the target job candidate, a plurality of content options associated with a select attribute of the plurality of personal attributes ([0036] As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics to select from, [0038] In Fig. 3 are the graphical elements 318, which enable selection of those personality characteristic considered to be highly ranked personality characteristics to be included in the top personality characteristics, for example, the "Top 5" tab 308 provides an indication of the personality characteristics selected by the user himself); and 
receive, via the graphical user interface and from the target job candidate, a visual content selection from the plurality of content options that is representative of an affinity of the target job candidate for the select attribute ([0029] In order to identify candidates who appear to be suitable for a particular job that is being filled, the employer may wish to obtain information not only about the skills and qualifications of the potential candidates, but also about their personalities, [0004] Personality profiles are defined by a plurality of data values. Each of data values represents a plurality of personality characteristics, [0035] In step S206, the reviewer creates a personality profile for the selected person or self. In general terms, the reviewer or self-reviewer selects personality characteristics. The reviewer also selects one or more top personality characteristics, for example Top 5 personality characteristics 308, [0036] FIG. 3 illustrates a screen 300 of a graphical user interface (GUI) provided by the personality profiling system for creating a personality profile. The GUI can be in the form of an interactive web site, for example. The interface screen 300 comprises a set of tabs 302, 304, 306, 308, 310. As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics, see also Claims 1-2, 22, [0039], [0063] and Fig. 3).

Regarding Claim 6,
Modified Banerjee discloses the augmented recruitment system of claim 1, as recited above.  Banerjee further discloses:
receive, from the target job candidate and destined for a target organization, a job application for a job posting by the target organization ([0053] FIG. 12 shows the process of applying for a listed job advertisement by a potential candidate. The process can be performed using client terminal 114, and begins (after clicking on the link), at step S1202, with the candidate initially electronically submitting his CV or other documents. The candidate then indicates which of the skills and requirements (such as those described with reference to FIG. 11) he possesses, [0030] The candidate can apply for the job, including creating a personality profile for himself (self-review 124), along with providing documents such as a CV, as well as a reference from a peer/colleague),
augment the job application to include the digital candidate-personality profile for the target job candidate ([0030] The candidate can apply for the job by providing documents such as a CV, and including creating a personality profile for himself (self-review 124), [0053] If the candidate is already a registered user of system 100, he can simply load his personality profile from there)
forward the augmented job application to the target organization ([0054] An employer can view the information about the candidates that have applied for the job listing, [0030] The results of the processing can be viewed 130 by the employer using client terminal 112).

Claims 4 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over BANERJEE (U.S. 2012/0185777) in view of GOMEZ (US  2018/0108084) in view of HART (U.S. 2008/0201162).
Regarding Claims 4 & 19,
Modified Banerjee discloses the augmented recruitment system of claim 1 and non-transitory processor-readable storage medium of claim 16, as recited above. 
Although Banerjee discloses receiving, for a select attribute of the plurality of personal attributes, visual or textual content ([0035-0036]), the main difference between Banerjee and the claims 4 & 19 is that Banerjee does not explicitly specify the type of content being received is “audio content.”
Nonetheless, Hart in the same field of endeavor for utilizing personality profiles for job recruitment discloses specifically: receive audio content that is representative of an affinity of the target job candidate ([0008] A system and method for job seekers to market themselves in a more holistic manner by presenting an "E-Interview." An E-Interview may comprise a video, personality profile, career goals, and other information in addition to a standard resume, thereby enabling potential employers to identify and evaluate job seekers as a "good fit" before he or she is contacted for an interview.  The system creates a three-dimensional employment process, where a candidate's technical qualifications (e.g., resume), presentation (e.g., video interview) and personality (e.g., personality profile or survey) are all presented at once, [0009] E-Interview information comprises one or more of the following: a resume, a cover letter, a personality profile and interests, a perfect or ideal job description exercise, a character and values profile, a values statement (which may have examples of where applied), career goals, pre-answered job questions (which may be in text or some voice-only format, such as MP3 or .wav file format), other profiles or information selected by the applicant, and video presentations, [0039] Figs. 18-20 depicting master pages or portfolio for a job seeker.  These master pages are created by the job seeker).
Since Banerjee already discloses that it is old and well known to receive for a select attribute of the plurality of personal attributes, visual or textual content, and Hart teaches that it is also old and well known in the art to receive audio content that is representative of the target job candidate's affinity,  as cited above, the substitution of alternative content means, such as substitution of receiving for a personal attribute textual/video content with audio content evidences a common usage of receiving content using either Banerjee’s textual/visual content or Hart’s audio content for each personal attribute provided by the candidate.  
Thus, it would have been obvious to one of ordinary skill in the art to substitute the use of textual/visual content as taught by Banerjee, with the use of audio content as taught by Hart, providing the mere substitution of one known element for another known element in the field of the same function.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious, since Banerjee’s system of receiving textual/visual content for a select attribute can provide the predictable result when substituted with received audio content—as taught by Hart.  Furthermore, one of ordinary skill in the art would have been motivated to include receiving an audio type content in order to further enhance the personality profile of the job candidate, and provide “for job seekers to market themselves in a more holistic manner…enabling potential employers to identify and evaluate job seekers as a "good fit" before he or she is contacted for an interview.” (Hart; [0008]).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over BANERJEE (U.S. 2012/0185777) in view of GOMEZ (US  20180108084) in view of JENKINS (U.S. Patent No. 7,392,254).
Regarding Claim 7,
Modified Banerjee discloses the augmented recruitment system of claim 1, as recited above.  Banerjee further discloses:
prior to the presentation of the plurality of personal attributes to the target job candidate via the graphical user interface ([0032] It will be appreciated that reviewers may be required to register with the system 100 prior to performing a review (personality profile)): 
receive, from the target job candidate and destined for a target organization, a job application for a job posting by the target organization ([0053] FIG. 12 shows the process of applying for a listed job advertisement by a potential candidate. The process can be performed using client terminal 114, and begins (after clicking on the link), at step S1202, with the candidate initially electronically submitting his CV or other documents. The candidate then indicates which of the skills and requirements (such as those described with reference to FIG. 11) he possesses. The candidate then performs a self-review, which in certain embodiments is substantially like the review process described with reference to Fig. 3, [0030] The candidate can then apply for the job),
query [the database] for the digital candidate-personality profile associated with the target job candidate ([0043] Individuals can be searched using a name field 546, and selected (or deselected) using panel 548, [0064] Personality characteristics can be selected from drop-down menus, and individuals can be searched for, [0027] The candidate data including the personality profile information can be retrieved from the database and presented to provide an end result to a user/employer of the client terminals 112, 114, 116, depicted in Fig. 1),
[responsive an empty query result], present, via the graphical user interface and to the target job candidate, the plurality of personal attributes ([0036] As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics to select from, [0038] In Fig. 3 are the graphical elements 318, which enable selection of those personality characteristic considered to be highly ranked personality characteristics to be included in the top personality characteristics, for example, the "Top 5" tab 308 provides an indication of the personality characteristics selected by the user himself, [0030] Where candidate and/or reviewer are registered users of the system 100, the process can make use of existing reviews (personality profiles)),
responsive to the generation of the digital candidate-personality profile for the target job candidate ([0030] The candidate can apply for the job, including creating a personality profile for himself (self-review 124), [0032] FIG. 2 shows an embodiment of a method of creating a personality profile for a person, encompassing both the self-review and the peer/colleague review, [0055] FIG. 13 shows a screen 1300 of a display interface for displaying personality profiles: the profile of the benchmark job candidate 434 and the personality profiles of the prospective job candidates 433, 436, 437, 438, 439, [0042] The "self review" graphic (personality profile) indicates for each individual 434, 436 the value for the personality characteristic based on the user's review of themselves): 
augment the job application to include the digital candidate-personality profile for the target job candidate ([0030] The candidate can apply for the job by providing documents such as a CV, and including creating a personality profile for himself (self-review 124), [0053] If the candidate is already a registered user of system 100, he can simply load his personality profile from there), and
forward the augmented job application to the target organization ([0054] An employer can view the information about the candidates that have applied for the job listing, [0030] The results of the processing can be viewed 130 by the employer using client terminal 112).
Although Banerjee discloses all of the limitations above, including storing a plurality of personality profiles associated with target candidates in a database and presenting the plurality of personal attributes (see claim 1 recited above), it does not explicitly specify actively querying the database and responsive to an empty query result, presenting via a GUI the plurality of attributes.
Nonetheless, Jenkins in a similar field of endeavor of collaborative user management and communication between a client and its employees (Abstract and Col. 1), specifically discloses:
querying the database for candidate profile, and responsive to an empty query result, present, via the graphical user interface attributes ([Col.32:20-35] Before a new user can be added, a search must be performed on the people database to verify that the user does not already exist, as illustrated in FIG. 89. Once verification that the user does not already exist has been obtained, an option is provided to add a new user via an Add New User screen 9000, as shown in FIG. 90. Via the Add New User screen 9000, the user enters such information for the new user as name, screen name, company, E-mail address, phone number, and other contact information. After the necessary information is supplied, a Person Profile screen 9100, as shown in FIG. 91, is displayed. The Person Profile screen 9100 enables the provision and assignment of further information regarding the new user by selecting one of the options 9102a-9102d provided).
Banerjee already teaches that registered users may access their existing reviews (personality profiles) therefore one of ordinary skilled in the art would recognize that querying the database would be expected to determine if the user already has an existing review (profile) when using the search tool of Banerjee, as recited above.  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, modify the searching for candidate personality profiles associated with the target job candidate, as taught by Banerjee to further query the database for users and responsive to an empty query presenting a user interface to add the user and present attributes for the user to enter profile information, as disclosed by Jenkins. One of ordinary skill in the art would have been motivated to include the querying features of Jenkins for the benefit “to verify that the user does not already exist” (Jenkins; Col.32:20-25).

Claims 8-13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over EBNER (U.S.  2020/0134541) in view of BANERJEE (2012/0185777) in view of GOMEZ (US  2018/0108084).
Regarding Claim 8,  
EBNER discloses:
A method of operating a computing system (Abstract and [0003-0004] Computer-implemented method and system) comprising:
storing a plurality of digital employee-personality profiles for a plurality of employees in a team ([0036] The personality assessments 202 can include, for each team member (existing or proposed), scores that indicate various personality types of the team member. This information can be captured by the personality assessments 202 and stored in the big data 106, [0032] The big data 106 can include individual profile attributes 110 (for example, personal profiles, professional profiles, assessments) and team attributes 112 (for example, metrics or measures of quality, deliverables quality, satisfaction, and motivation). The big data 106 can be populated using personality assessments 116 and periodic team assessments 118),
wherein each digital employee-personality profile for each target employee is generated by: ([0023] Personality assessments can be implemented on each team member, including existing team members and candidate (target) team members, see also [0003]): 
presenting, via a graphical user interface [and to the target employee] a plurality of personal attributes ([0113] A client computer having a graphical user interface (GUI) or a Web browser through which a user can interact with, [0023] Personality assessments can be provided for each team member, including existing team members, and the candidate (target) team member (employee), [0026] Personality information for each team member can be based on a personality assessment that uses a Myers-Briggs Type Indicator (MBTI) model questions, [0027] The tool can collect personality assessments for the team members, for example, from questionnaires, [0029] The tool can be based on up-to-date information that is collected, for example, from periodic personality assessments, [0047] Displayed personality traits plot 624 can initially plot circles (indicated in FIG. 6 as large circles 626) representing personality traits of the target candidate, [0053] A personality plot 904 can be presented that plots personality traits for the team member. The personality type area 631 can display the personality role 632 (for example, analyst) and a MBTI type 634 (for example, ISFJ-A) for the team member, see also [0056] and Fig. 11); 
receiving, via the graphical user interface [and from the target employee], content for each corresponding attribute of the plurality of personal attributes, wherein each received content represents a personality of the target employee for the corresponding attribute ([0025] Each team member can complete a personality assessment, [0027] The tool can collect personality assessments for the team members, for example, from questionnaires, [0055] The employee node 1002 can include the personality package 1004 which can receive inputs from personality assessments 1010, [0059] At 1202, personality data associated with one or more individuals is received. The personality data for the one or more individuals can include at least one of personal profile information, professional profile information, assessment information. The team builder app 402, for example, can receive personality information for team members, [0063] The method 1200 can include performing a personality assessment for the one or more individuals using at least one of personality psychological models, or individual-provided profile information) and wherein the content includes one or more of: visual content, audio content, and textual content ([0027] tool can be used to collect personality assessments, for the team members, for example, from questionnaires, questionnaires completed by managers and team members, [0055] personality package 1004 can receive inputs from (and provide updates to) personality assessments 1010, [0111] Input (content) from the user can be received in any form, including acoustic, speech, or tactile input, and receiving documents from a client computing device that is used by the user, [0063] The method 1200 can include performing a personality assessment for the one or more individuals using at least one of personality psychological models, or individual-provided profile information),
[…] applying the content and the personality attribute to a machine learning model trained to generate [output/recommendation] based on content and a personality attribute (Fig. 1 machine learning engine 108 within big data 106, [0056] A machine learning module 1114 can receive inputs from the personality assessments 1010, the team performance and satisfaction information 1012, the teams structure 1014, and the research-based personality matching rules 1016. The machine learning module 1114 can provide outputs to the algorithmic personality matching rules 1018,  [0036] The system 200 can be based on personality assessments 202 (for example, the personality assessments 116) and team personalities maps 204. The personality assessments 202 can include, for each team member (existing or proposed), scores that indicate various personality types of the team member.  Research-based insights and a learning system 206 can be combined with the personality assessments 202, [0037] FIG. 3 is a block diagram illustrating examples of a personality traits plot 302 and a personality trait averages chart 304, and identify a team member's score relative to the MBTI attributes, [0003] determining, using machine learning and based on the personality data, the performance data, and the team preference data, a new team for the project or an update to the existing team, [0028] the tool can provide team recommendations based on predicted personality clashes or synergies that can occur among team members. The recommendations can use machine learning and big data, [0032] The big data 106 can include individual profile attributes 110 (for example, personal profiles, professional profiles, assessments). Managers can perform desired weight team attributes optimizing 114, for example, by weighting or ranking individual attributes of the individual profile attributes 110 and the team attributes 112. [0026] personality information for each team member can be based on a personality assessment that uses a Myers-Briggs Type Indicator (MBTI) model, or other personality psychological models. Personality information that is collected can be used, and the assessments can be based on expert analysis of existing academic research, validated insights from gathered data, and predictions based on machine learning techniques, [0048] Shaded bars 644 can indicate the personality trait of the particular trait 638 having a highest score. For example, the shaded bar 644 for the mind trait 638 can indicate that the candidate is introverted, based on an introverted score or 60% and an extroverted score 640 of 40%, Fig. 9 below showing the scores under 630),

    PNG
    media_image2.png
    735
    1077
    media_image2.png
    Greyscale

receiving, via the graphical user interface [and from the target employee], team information associated with the target employee ([0059] At 1202, personality data associated with one or more individuals is received. The personality data is used to select a candidate from the one or more individuals for placement on a new team associated with a project or to match the candidate to an existing team, [0051] By selecting an add control 706 for adding the candidate to the team, the user can program the simulation to use the new candidate specified in the candidate name field 704. By selecting an add control 708 for using the candidate to replace an existing team member, the user can program the simulation to use the new candidate specified in the candidate name field 704 to replace an existing team member identified in a team member name field 710, [0050] With the team builder app 402, for example, the user can select the team 406b (for example, Team 2) and select the simulator tab 408b to display a simulator information and controls area 702 for defining inputs to and for executing a simulation, [0039] Teams that are displayed can be teams that are managed by the user (for example, the manager of the teams), [0043] a manager name control 428 can be used by the user to access team information for one or more user-selected manager names. For example, the user can elect to display team information boxes 412 for one or more manager names matching the team leader names 418.); 
generating the digital employee-personality profile for the target employee based on the received content for each of the plurality of personal attributes, the generated at least one content score, and the received team information ([0024] The dashboards can provide a view into the personality profile of each team member, [0046] A Best Team Fit Candidates area 616 can display candidate information for at least one candidate identified for potentially filling the opening 604, [0047] When candidate information for a candidate is initially displayed, a personality traits plot 624 can initially plot circles (indicated in FIG. 6 as large circles 626) representing personality traits of the suggested candidate.  Upon selection of a simulated candidate within team control 628, smaller circles 630 can be added to the personality traits plot 624 to plot personality traits of existing members of the team, [0053] a personality plot 904 can be presented that plots personality traits for the team member, [0023] The personality assessments can provide, for example, an evaluation regarding how a new team member or a candidate (either internal or external to an organization) will likely mesh with and influence the team, [0023] A team can be measured by its synergy, using personality traits that affect the team.  The personality assessments can provide, for example, team-level insights, including team synergies, and team dynamics, [0048] Shaded bars 644 can indicate the personality trait of the particular trait 638 having a highest score. For example, the shaded bar 644 for the mind trait 638 can indicate that the candidate is introverted, based on an introverted score or 60% and an extroverted score 640 of 40%; Fig. 9, [0037] FIG. 3 is a block diagram illustrating examples of a personality traits plot 302 and a personality trait averages chart 304, and identify a team member's score relative to the MBTI attributes);
generating a digital team-personality profile for the team based on the plurality of employee-personality profiles ([0027] The tool can then build a team profile and provide the manager with visibility regarding each team member's personality and preferences, [0036] The personality assessments 202 can be used to construct the team personalities maps 204, which can be presented visually to managers who are assessing or modifying existing teams or creating new teams, [0025] Team members can be allowed to view information at a team level, including a full team map, and insights and recommendations regarding the team's strengths and weaknesses, [0044] Fig. 5; The team information display area 410 includes a team personality plot 502 that uses points 504 and connecting lines 506 to map team members 514 of the team 406a to personality attributes 308a-308j, [0057] FIG. 12; A computer-implemented method 1200 for building teams based on personality traits of team members, [0025] Predictions can be provided regarding the harmony and synergies among possible team members and within teams, [0050] The simulation can be used to provide information regarding the personality make-up of a team and resulting team aspects when a team member is added to, or replaced in, the team. [0054], [0062] the team builder app 402 can generate a new team. The new team can include team members that are selected based on personality. In some implementations, the user can use suggested candidates provided by the team builder app 402 to create a new team or change an existing team.); and 
presenting the digital team-personality profile to a user ([0024] Using the team-related dashboards, a manager can view their different teams and team-related measures such as performance, deliverables quality, motivation, and team spirit. The manager can receive insights on the interactions between team members and insights on each team's strengths and weaknesses, Fig 5 team 1 personality profile below,

    PNG
    media_image3.png
    735
    1039
    media_image3.png
    Greyscale

[0025] Team members can be allowed to view information at a team level, including a full team map, and insights and recommendations regarding the team's strengths and weaknesses. Predictions can be provided regarding the harmony and synergies among possible team members and within teams, [0036] The personality assessments 202 can be used to construct the team personalities maps 204, which can be presented visually to managers who are assessing or modifying existing teams or creating new teams, see also [0037]).
Examiner notes, regarding the step of receiving content and team information, the received content and information can be considered from the target employee as a source of information, i.e., manager inputting the content and team information from the target employee via the user interface. The claim language does not require direct data “input” via the GUI, directly from the target employee, in order to receive the content or receive the team information.
Although Ebner already teaches presenting via the GUI, plurality of personal attributes to a user or team member, and receiving via the GUI content and team information associated with the target employee, Ebner does not explicitly specify the steps of presenting (directly) to the target employee and receiving content (directly) from the target employee via the GUI.
Nonetheless, Banerjee in the same field of endeavor discloses presenting personal attributes via a GUI to a target employee, and receiving content for each corresponding attribute of the plurality of personal attributes via the GUI content from the target employee.
Specifically, Banerjee teaches:
presenting, via a graphical user interface and to the target employee a plurality of personal attributes ([0042] The "self-review" graphic (personality profile) indicates for each individual 434, 436 the value for the personality characteristic based on the user's review of themselves, [0036] FIG. 3 illustrates a screen 300 of a graphical user interface (GUI) provided by the personality profiling system for creating a personality profile. The GUI can be in the form of an interactive web site, [0004] Personality profiles are defined by a plurality of data values. Each of data values represents a plurality of personality characteristics, [0035] In step S206, the reviewer creates a personality profile for the selected person or self. In general terms, the reviewer or self-reviewer selects personality characteristics. The reviewer also selects one or more top personality characteristics, for example Top 5 personality characteristics 308);
receiving, via the graphical user interface and from the target employee, content for each corresponding attribute of the plurality of personal attributes, and wherein the content includes one or more of: visual content, audio content and textual content ([0029] The presentation application 102 which is part of the System 100 provides a graphical user interface  which can be used by an employer or potential candidate using client terminal, in order to identify candidates who appear to be suitable for a particular job that is being filled, the employer may wish to obtain information not only about the skills and qualifications of the potential candidates, but also about their personalities,  [0030] Enabling a potential candidate to connect to the system 100 in order to apply for the job and provide a self-review (candidate personality profile), [0036] FIG. 3 illustrates a screen 300 of a graphical user interface (GUI) provided by the personality profiling system for creating a personality profile. The GUI can be in the form of an interactive web site, [0004] Personality profiles are defined by a plurality of data values. Each of data values represents a plurality of personality characteristics, [0035] In step S206, the reviewer creates a personality profile for the selected person or self. In general terms, the reviewer or self-reviewer selects personality characteristics. The reviewer also selects one or more top personality characteristics, for example Top 5 personality characteristics 308, wherein the content provided through the user interface encompasses visual content (visual icon selection 316) and textual content (user selecting the textual term as input) for each corresponding attribute, i.e., “strategic thinker”, “highly experimental”, see also Claim 22, and [0036-0039]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the presenting and receiving steps of a user in Ebner as indicated above to incorporate presenting and receiving via the GUI directly content and information inputted by the target employee as taught by Banerjee. One of ordinary skill in the art would have been motivated to include presenting and receiving information directly to and from the target candidate for the benefit of providing the target employee to “provide an indication of the personality characteristic selected by the user himself” (Banerjee; [0038]).
	Furthermore, although Ebner applies a machine learning engine 108 and learning system 206 that can receive inputs from the personality assessments, and provide output results to the personality matching algorithm, including recommending members for a team and presenting personality profiles and scores, it does not verbatim specify that the machine learning model generates directly a content score based on the user provided content and a personality attribute.
Nonetheless, GOMEZ in the same field of endeavor of assessing personalities of users to generate a score by the machine learning model, based on user input which contains a social media content and a personality profile, discloses specifically:
generate at least one content score for the target job candidate based on the content and a personality attribute of the plurality of personality attributes by applying the content and the personality attribute to a machine learning model trained to generate a content score based on content and a personality attribute (Abstract; collecting applicant data pertaining to an application from an application, collecting textual information posted by the applicant from social media, automatically obtaining a personality profile of the applicant computed from the textual information, building a consolidated applicant profile by joining the personality profile and the applicant data, inputting the consolidated applicant profile which contains the personality profile information into a machine learning model to compute a user approval score and outputting the approval score from the machine learning model, see also [0025]).
Thus, it would have been obvious to one of ordinary skill in the art to modify Ebner’s machine learning output recommendation, to further encompass outputting or generating a content score by the machine learning model, as taught by Gomez, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Furthermore, one of ordinary skill in the art would have been motivated to include generating a content score based on applying the content and personality attributes from the personality profile to a machine learning model to more accurately predict the personality value of the applicant and further “develop personality-based scoring systems” (Gomez; [0002]).

Regarding Claim 9,
Modified Ebner discloses the method of claim 8, as recited above.  Ebner further teaches: generating at least one metric among the plurality of employees of the team based on the digital team-personality profile and presenting the at least one metric to the user ([0041] The team information can also list current values of team-related measures 422 (such as, performance, deliverables quality, motivation, and team spirit), [0044] The team information display area 410 includes a team personality plot 502 that uses points 504 and connecting lines 506 to map team members 514 of the team 406a to personality attributes 308a-308j, [0037] The personality traits plot 302 shows personality relationships among the eight team members identified in a key 306. Locations of numbered circles 1-8, corresponding to the eight team members (that is, “A1” through “A8”), identify a team member's score relative to the MBTI attributes.  The eight team members (“A1” through “A8”) are also included in personality type cells an MBTI team structure chart 310. A manager can use the personality traits plot 302 and the MBTI team structure chart 310 to obtain a visual understanding of a distribution of personality types held by the team members. A personality trait averages chart 304 can plot average values along the attributes of the personality attributes 308a-308j).

Regarding Claim 10,
Modfied Ebner discloses the method of claim 9, as recited above.  Ebner further teaches wherein generating the at least one metric further comprises: 
identifying correlations between team members based on a comparison of attribute content provided by each team member ([0025] Each team member can complete a  Personality assessment, [0036] The personality assessments 202 can include, for each team member (existing or proposed), scores that indicate various personality types of the team member. This information can be captured by the personality assessments 202 and stored in the big data 106 for later use by managers and by processes of the systems 100 and 200. The personality assessments 202 can be used to construct the team personalities maps 204, which can be presented visually to managers who are assessing or modifying existing teams or creating new teams, [0037] FIG. 3 is a block diagram illustrating examples of a personality traits plot 302 and a personality trait averages chart 304, according to an implementation of the present disclosure. The personality traits plot 302 shows personality relationships among the eight team members identified in a key 306. Locations of numbered circles 1-8, corresponding to the eight team members (that is, “A1” through “A8”), identify a team member's score relative to the MBTI attributes.   A manager can use the personality traits plot 302 and the MBTI team structure chart 310 to obtain a visual understanding of a distribution of personality types held by the team members. A personality trait averages chart 304 can plot average values along the attributes of the personality attributes 308a-308j, see also [0023] & [0050]).

Regarding Claim 11,
Modified Ebner discloses the method of claim 8, as recited above.  Ebner further teaches wherein receiving the team information includes: 
receiving a role of the target employee and an identifier of the team associated with the target employee ([0039] Teams displayed can be teams that are managed by the user (manager of the teams), and including selection of a particular team 406, [0029] The tool can be used to simulate team productivity based on changes in switching roles between team members, [0051] By selecting an add control 706 for adding the candidate to the team for using the candidate to replace an existing team member, [0044] Fig. 5 display of the team builder app 402, with an expanded listing 510 of the team members 508 in the team 406a includes team roles 512 (for example, leader, activist, analyst, advocate, and missionary) and team member names and positions 514, [0041] The team information boxes 412a-412d can include team information that is specific to the corresponding teams 406a-406d. The team information can include a team type 416 (for example, supply chain manager (SCM), [0051] By selecting an add control 706 for adding the candidate to the team, the user can program the simulation to use the new candidate specified in the candidate name field 704. By selecting an add control 708 for using the candidate to replace an existing team member, the user can program the simulation to use the new candidate specified in the candidate name field 704 to replace an existing team member identified in a team member name field 710, see also Figs. 4-9 and [0040-0054] selecting team options in the team builder app interface).

Regarding Claim 12,
Modified Ebner discloses the method of claim 8, as recited above, but Ebner does not disclose, however Banerjee further discloses: 
receiving, for a select attribute of the plurality of personal attributes, visual content that is representative of an affinity of the target employee for the select attribute ([0029] In order to identify candidates who appear to be suitable for a particular job that is being filled, the employer may wish to obtain information not only about the skills and qualifications of the potential candidates, but also about their personalities, [0035] In step S206, the reviewer creates a personality profile for the selected person or self. In general terms, the reviewer or self-reviewer selects personality characteristics. The reviewer also selects one or more top personality characteristics, for example Top 5 personality characteristics 308, [0036] FIG. 3 illustrates a screen 300 of a graphical user interface (GUI) provided by the personality profiling system for creating a personality profile. The GUI can be in the form of an interactive web site, for example. The interface screen 300 comprises a set of tabs 302, 304, 306, 308, 310. As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics, [0063] An example of a screen 1600 showing how this can be implemented is shown in FIG. 16, and includes a set of text fields 1602 for allowing a user to enter the characteristics of their choice for an adjustable graphical element.  Screen 1600 (or another screen) may also allow a user to view characteristics suggested by another user and to vote for, or indicate their approval of, such user-suggested characteristics, and claims 1-2).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the receiving content step in Ebner to incorporate receiving for a select attribute of the plurality of attributes visual content, as indicated by Banerjee. One of ordinary skill in the art would have been motivated to include receiving visual content to enhance the type of personality data being provided as “adjustable graphic elements having graphical sliders, each representing personality characteristics” visually (Banerjee; [0036]).

Regarding Claim 13,
Modified Ebner discloses the method of claim 8, as recited above.  Ebner does not explicitly specify, however Banerjee further discloses: 
receiving, for a select attribute of the plurality of personal attributes, textual content that is representative of an affinity of the target employee for the select attribute ([0035] In step S206, the reviewer creates a personality profile for the selected person or self. In general terms, the reviewer or self-reviewer selects personality characteristics. The reviewer also selects one or more top personality characteristics, for example Top 5 personality characteristics 308, [0036] FIG. 3 illustrates a screen 300 of a graphical user interface (GUI) provided by the personality profiling system for creating a personality profile. The GUI can be in the form of an interactive web site, for example. The interface screen 300 comprises a set of tabs 302, 304, 306, 308, 310. As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics, [0063] An example of a screen 1600 showing how this can be implemented is shown in FIG. 16, and includes a set of text fields 1602 for allowing a user to enter the characteristics of their choice for an adjustable graphical element.  Screen 1600 (or another screen) may also allow a user to view characteristics suggested by another user and to vote for, or indicate their approval of, such user-suggested characteristics).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the receiving content step in Ebner to incorporate receiving for a select attribute of the plurality of attributes textual content, as indicated by Banerjee. One of ordinary skill in the art would have been motivated to include receiving textual content to enhance the type of personality data being provided as “a set of text fields 1602 for allowing a user to enter the characteristics of their choice for an adjustable graphical element (Banerjee; [0063]).

Regarding Claim 15,
Modified Ebner discloses the method of claim 8, as recited above.  Ebner does not explicitly specify, however Banerjee further discloses: 
presenting, via the graphical user interface and to the target employee, a plurality of content options associated with a select attribute of the plurality of personal attributes ([0036] As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics to select from, [0038] In Fig. 3 are the graphical elements 318, which enable selection of those personality characteristic considered to be highly ranked personality characteristics to be included in the top personality characteristics, for example, the "Top 5" tab 308 provides an indication of the personality characteristics selected by the user himself); and 
receiving, via the graphical user interface and from the target employee, a visual content selection from the plurality of content options that is representative of an affinity of the target job candidate for the select attribute ([0029] In order to identify candidates who appear to be suitable for a particular job that is being filled, the employer may wish to obtain information not only about the skills and qualifications of the potential candidates, but also about their personalities, [0004] Personality profiles are defined by a plurality of data values. Each of data values represents a plurality of personality characteristics, [0035] In step S206, the reviewer creates a personality profile for the selected person or self. In general terms, the reviewer or self-reviewer selects personality characteristics. The reviewer also selects one or more top personality characteristics, for example Top 5 personality characteristics 308, [0036] FIG. 3 illustrates a screen 300 of a graphical user interface (GUI) provided by the personality profiling system for creating a personality profile. The GUI can be in the form of an interactive web site, for example. The interface screen 300 comprises a set of tabs 302, 304, 306, 308, 310. As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics, see also Claims 1-2, 22, [0039], [0063] and Fig. 3).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the receiving content step in Ebner to incorporate presenting content options and receiving visual content selection that is representative of the target employee’s affinity for the attribute, as indicated by Banerjee. One of ordinary skill in the art would have been motivated to include Banerjee’s features above for receiving visual content in order to enhance the type of personality data being provided as “adjustable graphic elements having graphical sliders, each representing personality characteristics” visually (Banerjee; [0036]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over EBNER (U.S.  2020/0134541) in view of BANERJEE (U.S. 2012/0185777) in view of GOMEZ (US  2018/0108084) in further view of HART (U.S. 2008/0201162).
Regarding Claim 14,
Modified Ebner discloses the method of claim 8, as recited above.   Ebner does not specify, however Banerjee further discloses: 
receiving, for a select attribute of the plurality of personal attributes, [audio] content that is representative of an affinity of the target employee for the select attribute ([0029] In order to identify candidates who appear to be suitable for a particular job that is being filled, the employer may wish to obtain information not only about the skills and qualifications of the potential candidates, but also about their personalities, [0035] In step S206, the reviewer creates a personality profile for the selected person or self. In general terms, the reviewer or self-reviewer selects personality characteristics. The reviewer also selects one or more top personality characteristics, for example Top 5 personality characteristics 308, [0036] FIG. 3 illustrates a screen 300 of a graphical user interface (GUI) provided by the personality profiling system for creating a personality profile. The GUI can be in the form of an interactive web site, for example. The interface screen 300 comprises a set of tabs 302, 304, 306, 308, 310. As shown in FIG. 3, the "Intelligence" tab 302 is currently selected. For each tab 302, 304, 306 there is a set of adjustable graphical elements. In the embodiment shown in FIG. 3, the adjustable graphical elements comprise graphical sliders 312 each representing a set of three related personality characteristics, [0063] An example of a screen 1600 showing how this can be implemented is shown in FIG. 16, and includes a set of text fields 1602 for allowing a user to enter the characteristics of their choice for an adjustable graphical element.  Screen 1600 (or another screen) may also allow a user to view characteristics suggested by another user and to vote for, or indicate their approval of, such user-suggested characteristics, and claims 1-2).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the receiving content step in Ebner to incorporate receiving for a select attribute of the plurality of attributes (visual/textual) content, as indicated by Banerjee. One of ordinary skill in the art would have been motivated to include receiving visual content to enhance the type of personality data being provided as “adjustable graphic elements having graphical sliders, each representing personality characteristics” visually (Banerjee; [0036]).
Although modified Ebner discloses receiving, for a select attribute of the plurality of personal attributes, visual or textual content, it does not specify explicitly the type of content being received is “audio content.”  Nonetheless, Hart in the same field of endeavor for utilizing personality profiles for job recruitment discloses specifically: 
receiving audio content that is representative of an affinity of the target job candidate ([0008] A system and method for job seekers to market themselves in a more holistic manner by presenting an "E-Interview." An E-Interview may comprise a video, personality profile, career goals, and other information in addition to a standard resume, thereby enabling potential employers to identify and evaluate job seekers as a "good fit" before he or she is contacted for an interview.  The system creates a three-dimensional employment process, where a candidate's technical qualifications (e.g., resume), presentation (e.g., video interview) and personality (e.g., personality profile or survey) are all presented at once, [0009] E-Interview information comprises one or more of the following: a resume, a cover letter, a personality profile and interests, a perfect or ideal job description exercise, a character and values profile, a values statement (which may have examples of where applied), career goals, pre-answered job questions (which may be in text or some voice-only format, such as MP3 or .wav file format), other profiles or information selected by the applicant, and video presentations, [0039] Figs. 18-20 depicting master pages or portfolio for a job seeker.  These master pages are created by the job seeker).
Since modified Ebner already discloses that it is old and well known to receive for a select attribute of the plurality of personal attributes, visual or textual content, and Hart teaches that it is also old and well known in the art to receive audio content that is representative of the target job candidate's affinity, as cited above, the substitution of alternative content means, such as substitution of receiving for a personal attribute textual/video content with audio content evidences a common usage of receiving content using either Ebner in view of Banerjee’s textual/visual content or Hart’s audio content for each personal attribute provided by the candidate.  
Thus, it would have been obvious to one of ordinary skill in the art to substitute the use of textual/visual content as taught by modified Ebner, with the use of audio content as taught by Hart, providing the mere substitution of one known element for another known element in the field of the same function.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious, since Banerjee’s system of receiving textual/visual content for a select attribute can provide the predictable result when substituted with received audio content—as taught by Hart.  Furthermore, one of ordinary skill in the art would have been motivated to include receiving an audio type content in order to further enhance the personality profile of the job candidate, and provide “for job seekers to market themselves in a more holistic manner…enabling potential employers to identify and evaluate job seekers as a "good fit" before he or she is contacted for an interview.” (Hart; [0008]).

Response to Amendment & Arguments
	Applicant’s amendment and arguments from 3/7/2022 have been considered, however they are unpersuasive and do not overcome the rejections.  

Rejections under 35 USC §101
Claims 1-20 remain rejected under 35 USC §101.  Applicant’s assertion (starting on pg, 11 of Remarks) that “while the claimed invention involves determining personality attributes of a target candidate or employee, the claimed invention is directed to generating a digital personality profile” is unpersuasive. Generating a digital form of a profile merely pertains to displaying data based on received content from the candidate/employee. Use of a computer or other devices in its ordinary capacity (e.g., to receive, store, or transmit data) or simply adding a generic or general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)).  
	Furthermore, Applicant’s assertion that “using machine learning model to generate one or more content scores, and using those content scores to generate the digital personality profile” is unpersuasive.  The general and generic recitation of “applying” machine learning, without any particularity, is simply not enough to amount to significantly more. See Ultramercial, 772 F.3d at 715—16 (holding the claims insufficient to supply an inventive concept because they did not “do significantly more than simply describe [the] abstract method”). The Specification fails to clearly evidence, how the use of a machine learning or any type of AI deep learning is an actual technological improvement over, or differs from, the general concept of merely applying machine learning as a computational tool and generally link the use of the abstract idea to a particular technological environment (machine learning).  The Applicant's claimed feature of  “applying the content and personality attribute to a machine learning model trained to generate a content score” literally claims merely “applying” machine learning and  clearly lacks any of the inner-workings of the intelligence aspect of what constitutes “training” of the machine learning model being applied to the content and attribute data since there is no disclosure that provides how the machine learning model is actually optimized, other than claiming them as buzzwords being applied to content and attribute data and outputting a content score based on feeding the content and attribute data into the machine learning model as merely characterizing input-output result oriented language characterized as a black-box approach.   It is unclear how the machine learning model is being trained or integrated in any specialized computer/structure that serves any specialized technical purpose, other than just “applying it” or using machine learning generically for input-output results as a tool with no specific description how it is being implemented in any specific way.  Applicant’s claims fail to provide any indication of how the content and attribute data is processed in order to improve the computer technology or improve machine learning technology.  The claims submitted by the Applicant are not rooted in machine learning technology, and the claims do not solve any technical problem that only arises in AI or machine learning technology. MPEP § 2106.05(a).  The mere use of “machine learning” fails to provide any practical application since applying it to content/attribute data in order to output a content score is not directed to any technical improvement of machine learning technology.  Even the Specification lacks any technical evidence or disclosure for implementing a specific machine learning model other than mentioning the use of the machine learning generically at a high-level of generality.  The use of the “machine learning” term being referred to does nothing more than provide as a tool computational instructions to be implemented in a computer processing environment, without improving the computer or technology.  Thus, merely “applying it” to generate a score is not sufficient to integrate the judicial exception into a practical application nor provides significantly more than the abstract idea.  
Furthermore, Applicant’s assertion that even if the claims were found to recite a judicial exception, the claims would allegedly integrate the judicial exception into a practical application since “the claims are directed to an improvement in the technical field of electronically determining characteristics of target employees or candidates (users).  The claims discuss a method for automatically determining these characteristics to generate a digital profile of the user based on content provided by the users” is unpersuasive.  Determining data characteristics of users/candidates pertains to data processing and if data processing is the technical field that Applicant is claiming to improve upon, Examiner respectfully asserts that the claimed invention does not provide a technical improvement on data processing which improves the computer functionality.  As the Applicant emphasizes (on pg. 11 of Remarks) the invention  generates a digital profile “based on content provided by the users” in which Examiner asserts that generating a digital profile based on a user providing data content is not a technical improvement “in the technical field of electronically determining characteristics of target employees or candidates” as Applicant argues.   Furthermore, providing different types of data as content from the user for purposes of “focusing on soft skills” does not provide a technical improvement either since it does not integrate the judicial exception into a practical application nor provides significantly more than the abstract idea.  The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”).

Rejections under 35 USC §103 
Applicant’s arguments regarding the prior art rejections pertain to the newly amended features which have been addressed in the updated office action above.  Examiner notes that Applicant’s assertion (pg. 13 of Remarks) that the types of content used includes “creative content, such as visual content, textual content, or audio content” is unpersuasive since the type of content would not alter the claimed steps inherently nor explicitly since any type of content is used in the claims without any distinction in data processing nor functionality difference.
Nothing in the claims define what constitutes “creative” content and Examiner asserts that characterizing the type of content as visual, textual or audio does not automatically require “creative” content which is subjective, also “creative” content is not claimed in any of the claims.  
Regarding the newly amended features, the office action has been updated to reflect new prior art Gomez which discloses these amended features.  
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
US 20200279226 System and methods that facilitate hiring and recruitment
Relevant Non-Patent Literature:
L. S. Nguyen, D. Frauendorfer, M. S. Mast and D. Gatica-Perez, "Hire me: Computational Inference of Hirability in Employment Interviews Based on Nonverbal Behavior," in IEEE Transactions on Multimedia, vol. 16, no. 4, pp. 1018-1031, June 2014, doi: 10.1109/TMM.2014.2307169. 
H. Suen, K. Hung and C. Lin, "TensorFlow-Based Automatic Personality Recognition Used in Asynchronous Video Interviews," in IEEE Access, vol. 7, pp. 61018-61023, 2019, doi: 10.1109/ACCESS.2019.2902863.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629